Title: To James Madison from Vincent Gray, 11 February 1809
From: Gray, Vincent
To: Madison, James



Sir,
Havana 11. feb. 1809

A British vessel being upon the point of Departure, I embrace the opportunity of forwarding to you herewith the last papers which contains information which may be useful.
No late news from Spain, nor from South America, since my last worthy of notice.
I have already forwarded to you Some papers by the Same opportunity.  I have the Honor to be, Sir, very respectfully, Your Mo. Ob Servt.

Vincent Gray

